Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Status of Claims
This action is in reply to the RCE filed on 1st of March 2022.
Claims 21, 29, and 37 were amended.
Claims 1-20 were previously canceled.
Claims 21-40 were allowable.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The instant application is directed towards providing visualization for payment card transaction fraud analysis. Only 35 USC 101 rejection was pending in the previous rejection and the examiner finds that the instant claims qualify as patent eligible subject matter, per the 2019 Revised Patent Subject Matter Eligibility Guidance.  More specifically, the amended claims recite an abstract idea and include additional elements about user interface that, having been considered both individually and in combination, integrate the abstract idea into a practical application. Additionally, the examiner was convinced by applicant’s argument “…The combination of limitations recited in claim 21 does not qualify as a mental process even if a human would attempt to perform them with the aid of a pen and paper. Hence, the Examiner’s assertion is improper…”
Furthermore, art rejections were withdrawn because arts on record either individually or in combination did not teach each and every elements of the amended claims. Also, closest NPL on record did not teach each and every elements of the amended claims. More specifically, art or combination of arts did not teach “…generating one or more graphical presentations associated with one or more transaction activities grouped into multiple different event categories, the activities corresponding to at least one account from among the one or more accounts, the one or more graphical presentations providing at least one visualization of the transaction data, such that the at least one visualization comprises at least one of a short-term visualization and a long-term visualization associated with a history of events associated with the transaction data, information displayed by the one or more graphical presentations being applied in view of the fraud score to determine whether the one or more activities are fraudulent, the short-term visualization being based on determining a percentage of transactions in at least one event category associated with one or more accounts, and the long-term visualization being based on percentages of transaction values over incremental timelines as grouped together according to the multiple different event categories…” In summary, claims 21-40 are also deemed to be allowable over the prior arts of record.
            For these reasons claims 21, 29, and 37 are deemed to be allowable, and claims 22-28, 30-36, 38-40 are allowed by dependency on an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

















Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHANG whose telephone number is (571)270-3092.  The examiner can normally be reached on M - F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata (Pinky) Boveja can be reached on 5712728105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EDWARD CHANG/Primary Examiner, Art Unit 3696                                                                                                                                                                03/12/2022